Citation Nr: 0414327	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  99-19 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1945.  He died in April 1994.

This case came to the Board of Veterans' Appeals (Board) from 
a November 1997 RO decision which found that the appellant 
could not be recognized as the veteran's surviving spouse for 
the purpose of receiving VA death pension benefits.  An 
August 2002 Board decision denied the requested benefit.  The 
appellant then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  By a March 2003 order, the Court 
granted a motion by the VA Secretary to vacate the Board 
decision and remand the case for further action.  

In December 2003, the Board remanded the case to ensure 
compliance with the notice provisions of the Veterans Claims 
Assistance Act of 2000.  The RO subsequently provided such 
notice, although the appellant did not respond.


FINDINGS OF FACT

1.  The appellant has claimed that she and the veteran lived 
in common law marriage in Puerto Rico for more than 14 or 20 
years, but common law marriages are not valid in Puerto Rico.

2.  The appellant was legally married to the veteran in 
September 1993, the veteran died in April 1994, less than a 
year after their marriage, and they did not have any 
children.


CONCLUSION OF LAW

The appellant is not entitled to recognition as a surviving 
spouse of the veteran for the purpose of receiving VA death 
pension benefits.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§§ 3.50, 3.54 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A review of the record shows that the veteran, a resident of 
the Commonwealth of Puerto Rico, divorced his first spouse, 
J.O.R., in August 1993.  In September 1993, the veteran and 
the appellant were legally married, also in Puerto Rico.  The 
veteran died in April 1994, less than a year after his 
marriage to the appellant.

In May 1994, the appellant filed a claim for VA death pension 
benefits, which the RO denied in June 1994 on the basis that 
she did not meet the marriage eligibility requirements for 
such benefit.  The appellant requested reconsideration of 
this decision, claiming, in a June 1994 statement, that she 
and the veteran had had a common law marriage of more than 18 
years and that they had not been able to get married until 
the veteran obtained his divorce from his first wife in 1993.

The RO issued an Administrative Decision in February 1995, 
confirming the prior denial on the basis that the appellant 
did not meet the basic eligibility criteria set forth by VA 
regulation.  It was explained in the decision that, while the 
appellant had said that she had cohabited with the veteran 
for 18 years, she had acknowledged the existence of a legal 
impediment that prevented her from legally marrying the 
veteran, the impediment being that he was still married to 
his first wife until August 1993.

Soon after the above decision was issued, the appellant 
submitted another statement, which the RO received in 
February 1995, essentially claiming that she did not know 
that common law marriages were not valid in the Commonwealth 
of Puerto Rico.  She enclosed copies of statements from 
acquaintances of her and the veteran essentially supporting 
her contention that she and the veteran had lived as husband 
and wife for many years, and had been known as such in their 
community, and that the veteran had helped the appellant 
raise her children from a previous marriage.  Another 
statement from the appellant, with similar contentions, was 
submitted in February 1997, after which the RO sent her a 
duty to assist letter, explaining the evidence that was 
needed in order to obtain a favorable outcome in her claim 
for VA death pension benefits.

In November 1997, the RO confirmed the prior denial of the 
appellant's claim, on account of her not being considered the 
veteran's surviving spouse for VA death pension benefits 
purposes.  The appellant perfected her appeal of this denial, 
and testified at an October 1999 RO hearing, in which she 
essentially indicated that she lived with the veteran for 
more than 14 or 15 years, that they got married in September 
1993, and that they never had children.

Additional evidence that the appellant has more recently 
submitted in support of her claim include a February 1987 
debt agreement showing her as a co-debtor of the veteran, a 
September 1989 death insurance certificate showing the 
appellant as a beneficiary of the veteran, and additional 
statements from acquaintances of the veteran and the 
appellant, restating that they were both seen in their 
community as husband and wife.

In February 2004, the RO sent correspondence to the appellant 
informing her of her rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter again 
informed her of the legal provisions governing her case, and 
what evidence and information she should provide and what the 
VA would obtain on her behalf, in order to substantiate her 
claim.  The appellant did not respond to this RO letter.  

Analysis

The file shows that through correspondence, RO decisions, the 
statement of the case, supplemental statements of the case, 
the vacated Board decision, the Court motion and order, and a 
Board remand, the appellant has been notified (and, indeed, 
has actual knowledge) of the evidence necessary to 
substantiate her claim for entitlement to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
death pension benefits.  She has been repeatedly told of the 
evidence and information needed to substantiate her claim, 
including what she should provide and what the VA would 
obtain for her.  Most recently such notice was given by a 
February 2004 RO letter, which was prompted by the Court 
motion/order and Board remand, yet the appellant did not 
respond.  Although given an opportunity to do so, she has not 
submitted or identified any additional supporting evidence.  
All pertinent records, to the extent that they have been 
identified, have been obtained.  Thus, the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, as the outcome of this case turns on the law rather 
than the evidence, the notice and duty to assist provisions 
of the law are inapplicable.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).  The appellant does not contest that she 
married the veteran in September 1993, and that he died in 
April 1994, less than a year after their marriage.  She also 
does not contest that the veteran had a prior marriage that 
did not end until his divorce in August 1993.  She argues 
that she did not know that she had to be married with the 
veteran for at least a year in order to be considered his 
"surviving spouse" for VA death pension benefits, and that 
she had established a common law marriage long before that 
time.  Under these circumstances, providing additional notice 
and assistance to the appellant will not change the 
underlying facts presented in this case.

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and: (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b) (2003).

For VA purposes, "marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. 
§ 3.1(j) (2003).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran: (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage; or (3) prior to January 1, 1957, if the veteran 
served (as in the present case) during World War II.  38 
U.S.C.A. § 1541(f) (West 2002); 38 C.F.R. § 3.54(a) (2003).

According to the official publication of all laws in the 
Commonwealth of Puerto Rico (Laws of Puerto Rico Annotated, 
or L.P.R.A.), marriage is considered in Puerto Rico a civil 
institution that originates in a civil contract and is 
"valid only when contracted and solemnized in accordance 
with the provisions of law."  See 31 L.P.R.A. § 221 (2003).  
The requisites for its validity include the authorization and 
celebration of a matrimonial contract according to the forms 
and solemnities prescribed by law.  See 31 L.P.R.A. § 231 
(2003).
 
The Board acknowledges the appellant's contentions of record 
to the effect that she did not know that she had to be 
married with the veteran for at least a year in order to be 
considered his "surviving spouse" for VA death pension 
benefits, as well as her contention that her common law 
marriage should be considered a valid marriage.  However, the 
law in Puerto Rico is clear in that a matrimonial contract 
must be celebrated according to the forms and solemnities 
prescribed by law.  In other words, common law marriages are 
not valid in Puerto Rico.  Moreover, the appellant's 
predicament that she did not know this fact cannot serve as a 
basis to find that she had a valid matrimony with the veteran 
prior to September 1993 because, in Puerto Rico, the Civil 
Code clearly states that the "ignorance of the law does not 
excuse from compliance therewith."  See 31 L.P.R.A. § 2 
(2003).  The evidence of record also shows that the appellant 
was aware of an impediment to an earlier marriage, i.e. the 
veteran's prior marriage which ended in divorce in August 
1993.

Insofar as the appellant's cohabitation with the veteran for 
at least 14 years prior to the veteran's death cannot be 
considered a valid marriage in Puerto Rico, the Board cannot 
consider the appellant and the veteran as having been married 
for one year or more prior to the veteran's death.  Also, the 
record shows that the veteran and the appellant did not marry 
prior to January 1, 1957, and that they did not have any 
children.  

Based on these findings, the Board concludes that the 
appellant is not entitled to recognition as a surviving 
spouse of the veteran for the purpose of receiving VA death 
pension benefits.  Her claim lacks legal merit under the law 
and, as such, must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA death pension benefits is 
denied.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



